The opinion of the court was delivered by
Rowell, J.
This evidence was too remote. It stands on no stronger ground than the rule that distant markets cannot be consulted in proof of values unless the markets are in some way inter-dependent o^sympathetic. 2 Whart. Ev. s. 1290; Rice v. Manly, 66 N. Y. 82. No more liberal rule should be adopted here. Prices in the same vicinity may be shown. Vilas v. Downer, 21 Vt. 419, followed in Stanton v. Embrey, 93 U. S. 557. In Benham v. Dunbar, 103 Mass. 369, it is said that if the value of a town lot was in question, evidence as to the value of other lots should be confined to sales of comparatively recent date and of lots in the near vicinity.
Reversed and remanded.